Citation Nr: 1618301	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Driever, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1980 to March 1983.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2014, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.  


FINDING OF FACT

Sleep apnea is more likely related to the Veteran's increased age, increased body mass index (BMI) since separation from service, and nasal obstruction first shown in 2008, rather than to his active service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  Here, the Board finds the examination and opinion required is adequate under the law.  

II.  Analysis

The Veteran seeks service connection for sleep apnea on a direct basis, as related to his active service.  According to a May 2009 formal application for compensation, the Veteran developed this condition on December 5, 1980.  He asserts that he never had sleeping problems prior to service and was discharged from service, in part, for falling asleep on duty.  He contends that, subsequently, doctors at a VA facility in Shreveport, Louisiana, linked his sleep apnea to his service.  

According to the Veteran's October 2009, May and July 2010 and August 2016 written statements, he had sleep apnea during service, which manifested as daytime fatigue.  He claims that this condition was never diagnosed in service and that, if he had been given an exit physical, it would have been identified.  He asks the Board to consider that he was not afforded such an examination as a mitigating factor in this case.  He refers to various lay statements of record for the proposition that they substantiate that he had sleep apnea during service.  His representative contends the evidence is at least in relative equipoise, demanding resolution of this claim in the Veteran's favor.

The Veteran has a current diagnosis of sleep apnea, thereby satisfying the current disability element of a claim for service connection on a direct basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014) (current disability must result from disease or injury incurred in or aggravated by active military, naval or air service); see also 38 C.F.R. § 3.303(a) (2015).  Post-service treatment records, including results of sleep studies, dated since March 2009 and a report of VA examination conducted in September 2014, include diagnoses of obstructive sleep apnea.   

To be granted service connection for this condition, however, evidence must satisfy additional criteria.  More specifically, to prevail on the issue of service connection on a direct basis, there must be competent and credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus, between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Here, the evidence establishes the in-service incurrence element of a claim for service connection on a direct basis, but not the nexus element of such a claim.  With regard to the former element, service treatment records indicate that, during active duty, the Veteran did not report any sleeping difficulties and no medical professional diagnosed sleep apnea.  However, according to July 2009 lay statements from D.R., the Veteran's acquaintance since 1982, and I.P., the Veteran's former spouse, during that time period, he had respiratory problems, exact type unspecified.  

D.R. indicates that, when he met the Veteran in service through a friend, he knew the Veteran had a "respiratory problem" while sleeping, a problem the Veteran has since told him is attributable to a sleep disorder.  He claims he assumed the problem involved the tonsils and suggested their removal.  I.P. indicates she met the Veteran in service in 1982, later married him, remained married for 20 years, and then divorced.  She claims that the sleep apnea for which the Veteran is currently seeking treatment existed in service, to the "point of my waking him up several times a night over the years so he could breathe."  She reportedly told him that he would choke in his sleep one night if he didn't get medical treatment.   

One medical professional - a VA examiner - has addressed whether the Veteran's current diagnosis of sleep apnea is related to his active service, including the respiratory problems reported by the Veteran and his acquaintance and former spouse.  In September 2014, that examiner ruled out such a relationship, instead finding the current sleep apnea more likely due to factors other than service.  After reviewing the record, including the Veteran's reported medical histories and assertions and the lay statements noted above, the examiner concluded that the sleep apnea was due to the Veteran's increased age and increased BMI since separation from service, the latter of which altered his anatomical airway.  He based this conclusion on the following findings: (1) Service treatment records are silent for sleep or respiratory complaints or any airway or tonsil abnormalities; (2) The March 1983 separation examination does not indicate the presence of any sleeping or respiratory problems; (3) On separation the Veteran weighed 152 and had a BMI of 23.8; (4) During his first sleep consultation in October 2008, the Veteran had a BMI of 32.96; (5) He was diagnosed with severe obstructive sleep apnea in March 2009; (6) The lay statements are insufficient to establish such a diagnosis; (7) Risk factors for developing this condition include: male gender; increased BMI; age greater than 40; increased neck size; family history; gastroesophageal reflux disease; a nasal obstruction due to a deviated septum; allergies or a sinus condition; and a large tonsil or a tongue that is causing airway compromise; and (8) The Veteran's risk factors at the time of his diagnosis included increased age, increased BMI since separation from service, and a nasal obstruction not shown during service.  The Board finds this evidence probative to the medical question at issue.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner and, contrary to his assertions, his treatment records from Shreveport, Louisiana, do not include any opinion addressing the etiology of his sleep apnea.  His lay assertions and those of D.R. and I.P. thus represent the only evidence linking his sleep apnea to his service or establishing that that condition initially manifested during service.  Although the Veteran is competent to report when he began snoring and experiencing breathing difficulty and D.R. and I.P. are competent to report remembering such difficulties (both conditions are capable of lay observation), none has specialized training or expertise in medicine to etiologically relate a medically complex disorder such as sleep apnea to such difficulties or to diagnose in-service sleep apnea or any other respiratory disorder.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board acknowledges the Veteran's assertions that his sleep apnea initially manifested during service as daytime fatigue, a condition that eventually led to his discharge, at least in part.  However, the Veteran's service personnel records indicate otherwise.  They establish that the Veteran was consistently commended for his work performance, but was punished for incidents that took place outside of the work environment, including marijuana use and an assault.  Ultimately he was discharged due to unsatisfactory performance, but based primarily on the marijuana use.  The weight of the evidence does not reach equipoise that fatigue or falling asleep on the job played a role in this discharge.  Additionally, during his separation examination, which the Veteran asserts did not occur, he did not report any sleep or respiratory problems and the examiner noted no sleep or respiratory abnormalities.  Moreover, he affirmatively denied on his separation Report of Medical History that he had frequent trouble sleeping.  He also affirmatively denied a number of conditions that would normally be associated with a respiratory condition, including shortness of breath, asthma and chest pain or pressure.  

Inasmuch as there is no competent evidence of record relating the Veteran's sleep apnea to service or indicating that it initially manifested therein, the Board concludes that that condition was not incurred in or aggravated by the Veteran's active service.  The evidence is not in relative equipoise.  Rather, as the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for sleep apnea is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


